t c memo united_states tax_court mary louise sholes petitioner v commissioner of internal revenue respondent docket no 7917-15l filed date mary louise sholes pro_se zachary b friedman for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination sustaining a notice_of_federal_tax_lien filing with respect to petitioner’s federal_income_tax liabilities for and the notice acknowledged that petitioner’s liabilities were in currently-not- collectible status respondent agreed to de novo review of petitioner’s tax liabilities for and because although notices of deficiency for those years were sent to her last_known_address petitioner did not receive them in time to file petitions with the court see sec_6330 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that petitioner is not liable for the sec_6662 penalties that were assessed for and and petitioner has conceded excess withholding credits claimed on her return for the primary issue remaining is the deductibility of legal and professional fees paid_by petitioner and her deceased husband russell sholes r sholes on behalf of themselves and their son bruce a sholes b sholes findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in arizona when she timely filed her petition for some time before and during the years in issue petitioner and r sholes maintained a residence in michigan and frequently traveled to arizona during the years in issue petitioner owned residential property in tucson arizona the persons residing at that property during those years were petitioner and r sholes and their son b sholes b sholes did not pay rent with respect to the tucson property during the time that he resided there petitioner also owned residential property in phoenix arizona collectively with the tucson residential property arizona residences during and the persons residing at that property during those years were petitioner r sholes and b sholes b sholes did not pay rent with respect to the phoenix property during the time he resided there during part of the time he resided in the arizona residences b sholes was practicing law the arizona residences became the subject of litigation between petitioner r sholes and b sholes and b sholes’ former wife judy fernando one subject of the litigation was the divorce of b sholes and fernando other litigation involved an entity known as oasis at wild horse ranch oasis in the divorce action fernando filed a motion leading to the addition of petitioner and r sholes as defendants to claims by fernando of community_property interests in the arizona residences and in oasis fernando alleged among other things that b sholes had caused title to those properties to be in the names of his parents to defraud fernando of her community interest in the properties in of oasis was awarded to fernando and was awarded to b sholes’ parents as a result of moneys his parents had invested in oasis at his suggestion or on his behalf in or the tucson property was awarded to fernando in the divorce case petitioner and r sholes filed joint federal_income_tax returns for and on schedule e supplemental income and loss of each return they claimed rental expense deductions that were disallowed in the notices of deficiency as follows item legal and other professional fees dollar_figure mortgage interest big_number travel --- office --- taxes --- depreciation --- dollar_figure big_number --- --- --- --- dollar_figure big_number big_number big_number big_number big_number they did not report any rental income from the tucson or phoenix properties during those years the legal and professional fees deducted on petitioner’s schedules e included fees paid in the course of criminal investigations involving petitioner and b sholes b sholes’ divorce proceedings and litigation over oasis when asked to substantiate the legal expenses paid petitioner prepared and submitted to respondent a summary of checks payable to law firms numerous checks to caregivers for b sholes’ children a check dated date for dollar_figure payable to bruce sholes a check dated date for dollar_figure payable to petitioner and a check dated date for dollar_figure payable to cash despite repeated requests and court orders during discovery and in preparation for trial petitioner did not produce any invoices from lawyers or other documents that explained the nature of the services performed no invoices produced contained a description of the services that would allow allocation between personal items of b sholes and deductible expenses of petitioner after trial petitioner and b sholes sent some invoices for legal services to respondent’s counsel none of which were provided to the court they acknowledged that some of the invoices were addressed to b sholes and related to his divorce proceedings the joint_return of petitioner and r sholes was due_date but was filed on date without an extension of time for filing because of the late filing the irs assessed an addition_to_tax under sec_6651 failure to pay additions to tax under sec_6651 and were also assessed for and opinion petitioner bears the burden_of_proof of the deductions in dispute in this case see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner has not satisfied the conditions under which the burden_of_proof would shift to respondent see generally sec_7491 respondent has the burden of production under sec_7491 for the additions to tax respondent presented evidence justifying the additions to tax assessed under sec_6651 petitioner has presented neither evidence nor argument that her late filing and late payments were due to reasonable_cause and not due to willful neglect the additions to tax will be sustained by agreement with respondent’s counsel and permission of the court because of petitioner’s infirmities petitioner’s case was presented primarily through the testimony and arguments of her son b sholes a former lawyer they did not present testimony concerning expenses other than legal expenses they specifically failed to substantiate expenses subject_to the heightened requirements of sec_274 and they failed to show that disallowed mortgage interest deductions satisfied the requirements and limitations of sec_163 and h petitioner’s posttrial brief refers to lost records as the reason for failure to substantiate other items and states that t here is really only one issue of significance here whether professional fees are deductible all other issues therefore are either deemed abandoned or decided against petitioner because of failure of proof see rule b in any event the posttrial arguments are not evidence and cannot be considered see rule c during rambling trial testimony b sholes described financial difficulties he encountered in investments in oasis with fernando and her parents how his parents helped him financially by purchasing his residences and allowing him to live there how his parents incurred costs of litigation in which he was involved and how adverse results of the litigation precluded his repaying his parents he testified that the rental arrangement with his parents started in approximately date that he was winding down his law practice and with fernando was trying to make money out of investments in oasis in of oasis was awarded to fernando and was awarded to his parents as a result of moneys his parents had invested in oasis at his suggestion or on his behalf petitioner and b sholes have claimed from time to time that fernando and her friends and family used political connections to cause a criminal investigation for money laundering to be commenced against them some of the legal expenses were incurred in relation to that investigation in which the same lawyers represented all three sholeses other fees were incurred in b sholes’ divorce proceeding and some were incurred in separate litigation over rights in oasis so far as the record reveals all of the litigation arose from b sholes’ disputes with fernando notwithstanding multiple opportunities to provide specific descriptions of the services rendered by various lawyers and firms involved in the various legal battles petitioner and b sholes failed to do so instead to support their contentions that all of the amounts were properly deducted they have relied on canceled checks summaries of those checks and vague explanations of what particular lawyers did the inclusion of payments to caregivers for b sholes’ children by checks clearly marked as for child care undermines the reliability of their generalizations petitioner belatedly offered to concede those clearly personal amounts but that concession does not cure the misrepresentation of the nature of the payments in the summary of legal and professional fees petitioner prepared to support the deductions claimed on her tax returns petitioner originally reported the legal and professional fees in question as rental expenses on schedules e of the returns she filed with r sholes the fiction that the arizona residences were rental properties was belied by the evidence that they were occupied by b sholes and occasionally by petitioner and r sholes and not rented during the years in issue although b sholes testified that he executed a promissory note to pay the rent when he was able to do so there is no evidence of the agreed amount of rent or other terms there is no evidence of the actual amount of time spent at the arizona residences by petitioner and r sholes deductions related to occupancy of the arizona residences by petitioner and her family members are disallowed by sec_280a see sec_280a d petitioner claims that according to her accountant michigan had an unusual law that only allowed a ceiling of dollar_figure per year in legal fees unless they related to rental or business property thus petitioner was forced to treat the two arizona residences as rental properties according to the cpa since they were in fact bought to be rented out petitioner gave her approval since that time two federal courts ruled petitioner to be an arizona resident so the maintaining of the rental property category on the tax returns was no longer necessary that claim is neither corroborated nor relevant but indicates petitioner’s lack of veracity in the entries on her returns petitioner’s latest claim in her posttrial brief is that the legal expenses are deductible as paid_or_incurred for the production_of_income or the management conservation or maintenance_of_income-producing_property under sec_212 she asserts petitioner had to invest the legal fees to conserve oasis as she knew it otherwise her investment and that of her son which together constituted of the money which bought the wildhorse ranch renovated it bought all the appliances kitchen equipment dishes and all other equipment would have been lost the payment of the legal and professional fees and costs was necessary to conserve both the oasis llc and her investment and ownership of it petitioner’s posttrial brief also asserts many facts that are not in the evidentiary record and cannot be considered see rule sec_143 and c e petitioner’s factual assertions however suggest that corroborating witnesses and documents should have been available if her claims were accurate petitioner contends that all of the fees deducted related to protecting her interest in oasis even those paid in relation to her son’s divorce and in defending a criminal investigation that involved her for a short time and b sholes for years this contention is simply unsupported implausible and not credible taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs we are not required to accept b sholes’ testimony in the absence of corroborating evidence that should have been available see 440_f2d_688 9th cir aff’g tcmemo_1969_159 87_tc_74 after multiple unsuccessful attempts to secure the actual invoices before and even after trial we may infer that they would not support petitioner’s claims see 6_tc_1158 aff’d 162_f2d_513 10th cir it is worth repeating that the canceled checks and summaries petitioner relied on included numerous checks for child care services as well as unexplained checks totaling over dollar_figure written in and payable to b sholes dollar_figure petitioner dollar_figure and cash dollar_figure petitioner’s evidence is simply unreliable and does not support any deductions without evidence of the specific services performed for petitioner by lawyers and law firms it is not possible to separate out fees that are paid for petitioner’s son or otherwise for personal living or family_expenses not deductible because of sec_262 deductibility of legal fees depends on the origin and character of the claim and not on its potential consequences to the taxpayer 372_us_39 if the origin of the claim is a marital relationship the legal expenses are nondeductible even if the outcome affects income-producing property of the taxpayer 45_tc_439 lucas v commissioner tcmemo_2018_80 barry v commissioner tcmemo_2017_237 petitioner and r sholes became parties to the divorce proceeding between b sholes and fernando the pleadings in evidence relating to that case suggest that the origin of the claim was fernando’s assertion that the arizona residences and oasis had been placed in the name of b sholes’ parents in an effort to deprive fernando of her community interest in the properties even if we concluded that some of the fees petitioner paid might be deductible under sec_212 we would be unable to estimate the deductible amount under the principles of 39_f2d_540 2d cir because we have no reliable evidence on which we could base an estimate see 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 85_tc_731 petitioner’s evidence is simply too unreliable and her arguments are too unpersuasive for any disputed deductions to be allowed petitioner has presented no reason why the notice_of_determination upholding the lien filing while petitioner’s liabilities remain in currently-not-collectible status should not be sustained we have considered the other arguments of the parties but they are unsupported or contradicted by the record or are irrelevant to the issues before us decision will be entered for respondent
